Citation Nr: 1142141	
Decision Date: 11/14/11    Archive Date: 11/30/11

DOCKET NO.  09-39 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1. Whether new and material evidence has been presented to reopen the claim of service connection for a left hip disability.

2. Whether new and material evidence has been received to reopen a claim of service connection for a right hip disability.

3. Entitlement to service connection for a disability of the cervical spine with headaches.

4. Entitlement to service connection for a disability of the thoracic spine.

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States

ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1968 to November 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in May 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

The claim of service connection for a disability of the cervical spine with headaches is REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1. In rating decision in April 2004, the RO denied service connection for disabilities of the left and right hips; after the Veteran was notified of the adverse decision and of his right to appeal, he did not appeal and the decision became final by operation of law based on the evidence then of record. 

2. The additional evidence submitted since the rating decision in April 2004 is cumulative of evidence previously considered in adjudicating the claims of service connection for disabilities of the left and right hips. 

3. A thoracic spine disability was not affirmatively shown to have been present in service; a thoracic disability first diagnosed after service, is unrelated to an injury or event in service or to a service-connected disability.






CONCLUSIONS OF LAW

1. The rating decision by the RO in April 2004, decision denying service connection for disabilities of the left and right hips became final.  38 U.S.C.A. § 7105(c) (West 2002).

2. The additional evidence submitted since the rating decision in April 2004 is not new and material and the claims of service connection for disabilities of the left and right hips are not reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 C.F.R. § 3.156 (2011). 

3. A thoracic spine disability, thoracic strain, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  





Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim to reopen a previously denied claim of service connection, VCAA notice requires information regarding the evidence and information that is necessary to reopen a claim, the definition of new and material evidence, and of what evidence and information is necessary to establish entitlement to the underlying claim for the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letters, dated in August 2007 and in December 2007. The Veteran was notified that new and material evidence was needed to reopen the previously denied claims of service connection for left and right hip disabilities and the reason for the previous denial of the claims. 

The Veteran was notified of the evidence needed to substantiate a claim of service connection, namely, evidence of current disability; evidence of an injury or disease in service or event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.  Additionally, the Veteran was notified that VA would obtain VA records and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any such records on his behalf.  The notice included the general provisions for the effective date of a claim and the degree of disability assignable.  




As for the content and the timing of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the extent there was pre-adjudication notice); of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim); and of Kent v. Nicholson, 20 Vet. App. 1 (2006) (notice regarding the need for new and material evidence to support reopening of a previously denied claim).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained the Veteran's service treatment records, as well as VA and private medical records.  The Veteran has not identified any additional pertinent records for the RO to obtain on his behalf. 

On the claims to reopen, a VA examination is not authorized unless new and material evidence is presented.  38 C.F.R. §3.159(c)(4)(iii).  As new and material evidence has not been presented to reopen the claims, a VA examination or medical opinion is not required under the duty to assist. 

The Veteran was afforded a VA examination on the claim of service connection for a disability of the thoracic spine in January 2008.  As report of examination contains a history and description of the disability sufficient to decide the claim, the examination is adequate.  38 C.F.R. § 3.159(c)(4).  

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims to Reopen 

Where, as here, a claim of service connection has been previously denied, a subsequent claim of service connection for the same disability may not be considered on the merits unless new and material evidence has been presented.  

And whether or not the RO reopened a claim is not dispositive, as it is the Board's jurisdiction responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial).

As the application to reopen the claim was received in August 2007, the current regulatory definition of new and material evidence under 38 C.F.R. § 3.156 applies.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

In order that the additional evidence may be considered new and material, the evidence must relate to the basis for the prior denial of the claim.

In determining whether evidence is new and material, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  




The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).

Facts and Analysis

In a rating decision in April 2004, the RO denied service connection for disabilities of the left and right hips to include total hip replacements.  Th claims were denied on the grounds that there was no evidence to show any relationship between the hip disabilities and the Veteran's service or the service-connected left knee disability.  

In order to support reopening of the claims, the additional evidence would need to relate to the reason for the previous denial of the claims.

At the time of the rating decision in April 2004, the evidence of record consisted of the service treatment records, which contained no evidence of an injury to either hip.  After service, the private medical records, covering the period from 1983 to 2003, included hospitals and records of a private physician, documenting left and right hip replacements.  VA records included a report of VA examination in March 2004, in which the VA examiner expressed the opinion that the left and right hip disabilities were the resulf of a systemic degenerative process. 

Since the rating decision in April 2004, the additional evidence submitted consists of statement from a private physician relating the radiating pain in the bilateral hips to a back injury in service, which has not been established.  As this statement does not pertain to the reason the claims were previously denied that is, either a relationship between the hip disabilities and an injury, disease, or event in service, or a relationship between the hip disabilities and the service-connected left knee disability, the evidence is  not new and material. 





As the evidence is not new and material, the claim of service connection is not reopened.  38 C.F.R. § 3.156.

The Claim of Service Connection 

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110. 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

The showing of a chronic disease in service requires a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  


Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Facts

The service treatment records show that in November 1968 the Veteran was seen at the dispensary after having been hit by a mirror on the side of passing truck.  The impact knocked him about four feet and he landed on his back.  The mirror made contact with the upper portion of back, very near his spinal column and he complained of back pain.  The pertinent finding was an abrasion to the left elbow.



In September 1971, the Veteran was seen on two occasions for back pain.  The first instance cited the prior injury after being struck by the truck and noted that the pain had recently flared up in the low back.  The assessment was acute back sprain in the lumbar spine.  The second instance a few weeks later reflected complaints of back and chest pain, particularly when deep breathing, which was diagnosed as either a muscle strain or pleurisy.
 
After service, private medical records in June 1995 show that the Veteran was seen for a left ankle injury after a fall from a ladder.  At that time he had no complaints of back pain.    

On VA examination in May 2004, the Veteran stated that he occasionally experienced some high lumbar or lower thoracic back pain, usually due to prolonged bending or bumps when driving his car.

In a statement in August 2007, the Veteran gave a history of the injury in service when he was hit by a passing truck.  He stated that he was sore for a while across his neck, shoulders, and upper to middle back and that he had headaches that took some time to subside.  

In a statement in November 2007, the Veteran's spouse stated that she remembered receiving letters from the Veteran during his time in Vietnam recounting the incident of being hit by the truck and subsequent neck, shoulder, back pain, followed by headaches and stiffness.

In December 2007, the Veteran was seen for complaints of mid-back pain with no acute injury.

On VA examination in January 2008, the Veteran stated that in Vietnam he was hit by a truck and he described neck pain ever since.  On physical examination, there were muscle spasms from T8 to T12.  The diagnosis was thoracic spine strain.  



As for the thoracic condition, the VA examiner noted the large gap of time in service with no complaints and stated that the one incident of back pain in 1971 was acute and solitary without sequelae.  The VA examiner also noted that there had been no real discussion in the Veteran's medical records since service of any thoracic spine problems.  The VA examiner stated that it was not at least as likely as not that the thoracic spine pain was due to the injury in service and that the current complaints appear to be age related and accelerated by body habitus and job duties with the railroad and not related to incidence in the service that documented no continued residuals at the time of discharge.

In a statement in September 2009, the Veteran repeated his statements regarding the accident in service.  He stated that a private physician said that his pain was an old injury and that the only traumatic injury he could recall was the injury in service.  

Analysis

Thoracic 

On the basis of the service treatment records alone, a thoracic spine disability was not affirmatively shown to have been present in service, and service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) is not established. 

The service treatment records show that the Veteran was hit by a side mirror on a truck, but there were no pertinent findings as to the thoracic spine.  Although the Veteran described the impact as being in the upper portion of his back near his spinal column, the contemporaneous physical examination was normal.  However, since back pain was noted, that is, observed during service, the principles of service connection, pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) apply. 





As the service treatment records lack the documentation of the combination of manifestations sufficient to identify a permanent or chronic disability of the thoracic spine, chronicity in service is not adequately supported by the service treatment records, and continuity of symptomatology after service under 38 C.F.R. § 3.303(b) is required to support the claim.  Also as to any current disability of the thoracic spine, first diagnosed after service, 38 C.F.R. § 3.303(d) applies. 

After service, symptoms of the thoracic spine were first documented in May 2004, although the Veteran has stated that he has had pain since service.  As it does not necessarily follow that there is a relationship between the current disability of the thoracic spine and the continuity of symptomatology that the Veteran avers, medical evidence is required to support the claim, unless such a relationship is one which a lay person's observation is competent under case law or the condition is a simple medical condition.  See Savage v. Gober, 10 Vet. App. 488, 497 (1997); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (a lay person is competent to identify a simple medical condition). 

Although the Veteran is competent to describe pain, a disability of the thoracic spine other than pain is not a condition under case law that has been found to be capable of lay observation, and the determination as to the presence or diagnosis of the condition is therefore medical in nature, that is, not capable of lay observation, and competent medical evidence is required to substantiate the claim.  See Savage at 498.  (On the question of whether the Veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion. 38 C.F.R. § 3.159. 


Also, under certain circumstances, a lay person is only competent to identify a simple medical condition, to relate a contemporaneous medical diagnosis or to describe symptoms that later support a diagnosis by a medical professional.  Jandreau at 1377.  Also, the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)). 

As the diagnosis of a disability of the thoracic spine cannot be made by the Veteran as a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses, the Board concludes that the condition is not a simple medical condition that the Veteran is competent to identify. And it is not argued or shown that the Veteran is otherwise qualified through specialized education training, or experience to offer a diagnosis of a disability of the thoracic spine. 

Where, as here, there is a question of the presence or a diagnosis of a disability of the thoracic spine, not capable of lay observation by case law, and the condition is not a simple medication condition under Jandreau for the reason expressed, to the extent the Veteran's statements are offered as proof of the presence or diagnosis of a disability of the thoracic spine in service or since service, the Veteran's lay statements and the other lay statements, including the statements of his father and spouse and a fellow co-worker not competent evidence, and the statements are excluded, that is, not admissible as evidence and cannot be considered as competent evidence favorable to claim based either on continuity of symptomatology or on a disability first diagnosed after service. 

Also on the question of causation or an association between an injury in service and the current disability of the thoracic spine, such an association  is not a simple medical condition because such an association cannot be determined by the Veteran based on own personal observation without having specialized education, training, or experience.  38 C.F.R. § 3.159.  

To the extent the Veteran's statements and the other lay statements, including the statements of his father and spouse and a fellow co-worker are offered as proof causation, the statements are not competent evidence, and the statements are excluded, that is, not admissible as evidence and cannot be considered as competent evidence favorable to claim on the question of causation.

As the Board does not find the lay statements competent on the questions of a diagnosis or on causation, the Board does not reach the question of credibility. 

In this instance, the first evidence of thoracic back pain or other pathology after service separation was in May 2004, when the Veteran described occasional thoracic pain during a VA examination.  

On VA examination in January 2008, the diagnosis was thoracic spine strain, but the VA examiner stated that it was not at least as likely as not that the thoracic spine pain was due to the injury in service and that the current complaints appear to be age related and accelerated by body habitus and job duties with the railroad and not related to incidence in the service.

There is no competent medical evidence favorable to claim.  As the preponderance of the evidence is against the claim of service connection for a disability of the thoracic spine based either on continuity of symptomatology under 38 C.F.R. § 3.303(b) or on a disability first diagnosed after service under 38 C.F.R. § 3.303(d), the benefit of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 











ORDER

As new and material evidence has not been presented, the claim of service connection for a left hip disability is not reopened, and the appeal is denied.  

As new and material evidence has not been presented, the claim of service connection for a right hip disability is not reopened, and the appeal is denied. 

Service connection for a disability of the thoracic spine is denied.


REMAND

On the claim of service connection for a disability of the cervical spine with headaches, the Veteran has stated that he began having neck pain and headaches after an injury in 1968 in service.  

A private physician has stated that it is more likely than not that the Veteran's cervical spondylosis with headaches is related to the in-service injury.  A VA examiner expressed the opinion that the disability was not related to the in-service injury. 

As the evidence is conflicting and as there remains a medical question, which had not been addressed by either the private physician or the VA examiner, further development under the duty to assist is needed.










Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to determine whether it is more likely than not (probability greater than 50 percent), as likely as not (probability approximately 50 percent), or less likely than not (probability less than 50 percent) that the findings on a CT scan in August 2007 of the cervical spine (spondylitic changes at C5-6 with spurring and sclerosis) are consistent with an injury in 1968 in service, when the Veteran was struck in the upper back by a side-view mirror of a passing truck?

If, however, after a review of the record, an opinion is not possible without resort to speculation, the VA examiner is asked to clarify whether the opinion cannot be rendered because the in-service injury is not more likely than any potential cause unrelated to service, if so, identify any other potential cause, and that an opinion is beyond what may be reasonably concluded based on the evidence of record, that is, there are no other test or records, if procurable, would facilitate a more conclusive opinion, considering current medical knowledge.  

The Veteran's file must be made available to the VA examiner for review.








2. On completion of the above development, adjudicated the claim.  If the benefit sought remains denied, then provide the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


